Name: 96/111/EC: Commission Decision of 22 January 1996 amending Decision 95/383/EC on the Community' s financial contribution to a programme for the control of organisms harmful to plants and plant products in Madeira for 1995 (Only the Portuguese text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  agricultural activity;  cultivation of agricultural land;  regions of EU Member States;  natural and applied sciences;  management
 Date Published: 1996-02-02

 Avis juridique important|31996D011196/111/EC: Commission Decision of 22 January 1996 amending Decision 95/383/EC on the Community' s financial contribution to a programme for the control of organisms harmful to plants and plant products in Madeira for 1995 (Only the Portuguese text is authentic) Official Journal L 026 , 02/02/1996 P. 0034 - 0034COMMISSION DECISION of 22 January 1996 amending Decision 95/383/EC on the Community's financial contribution to a programme for the control of organisms harmful to plants and plant products in Madeira for 1995 (Only the Portuguese text is authentic) (96/111/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 introducing specific measures in respect of certain agricultural products for the benefit of the Azores and Madeira (1), as last amended by Commission Regulation (EC) No 2537/95 (2), and in particular Article 33 paragraph 3 thereof,Whereas the final sentence of Article 5 of Commission Decision 95/383/EC of 8 September 1995 on the Community's financial contribution to a programme for the control of organisms harmful to plants and plant products in Madeira for 1995 (3) lays down that the final date for Portugal for payments in connection with operations covered by the said programme is to be 31 December 1995, non-compliance with the time limit resulting in loss of entitlement to Community financing;Whereas the annual report on the programme for the control of organisms harmful to plants and plant products in Madeira for 1995 must be submitted to the Commission and to the Standing Committee on Plant Health by the competent authority no later than 31 March 1996;Whereas a delay in implementing the said programme was noted at the first meeting of the Monitoring Committee of the programme, especially on the budget;Whereas the relevant official authorities of the Autonomous Region of Madeira are determined to complete the said programme;Whereas the relevant official authorities of the Autonomous Region of Madeira requested a prolongation of the final date for payments in connection with this programme;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health,HAS ADOPTED THIS DECISION:Article 1 Decision 95/383/EC is hereby amended as follows:1. In the final sentence of Article 5, '31 December 1995` is replaced by '31 March 1996`.2. In the first sentence of the second subparagraph of Annex II (I) (B) (II) (4), '31 March 1996` is replaced by '30 April 1996`.Article 2 This Decision is addressed to the Portuguese Republic.Done at Brussels, 22 January 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 173, 27. 6. 1992, p. 1.(2) OJ No L 260, 31. 10. 1995, p. 10.(3) OJ No L 231, 28. 9. 1995, p. 43.